Citation Nr: 1719582	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-33 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus.

3. Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the left lower extremity.

4. Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the right lower extremity.

5. Entitlement to an initial compensable rating for hypertension.

6. Entitlement to an initial compensable rating for atrial fibrillation.
7. Entitlement to service connection for peripheral vascular disease of the left lower extremity, to include as secondary to type II diabetes mellitus or atrial fibrillation.

8. Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to type II diabetes mellitus or atrial fibrillation.

9. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to type II diabetes mellitus or PTSD.

10. Entitlement to service connection for hearing loss.

11. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1971, to include service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran died in May 2010.  The Appellant is the Veteran's surviving spouse.  The Board notes that the RO awarded the Appellant Dependency and Indemnity Compensation (DIC) in a November 2010 rating decision.  As such, a determination has already been made that the Appellant is a proper substitute under 38 C.F.R. § 3.1000(a)(1)(i).  In light of this determination, the Board will proceed to adjudicate the merits of this appeal as the Appellant now steps into the shoes of the Veteran.

The issues of entitlement to service connection for peripheral vascular disease of the left lower extremity; entitlement to service connection for peripheral vascular disease of the right lower extremity; entitlement to service connection for GERD; entitlement to service connection for hearing loss; and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The symptoms and overall impairment caused by the Veteran's PTSD approximated no more than occupational and social impairment with reduced reliability and productivity.

2. The Veteran's diabetes mellitus required an oral hypoglycemic agent and a restricted diet, but did not require regulation of activities.

3. The symptoms of the Veteran's left lower extremity diabetic neuropathy most nearly approximated moderate incomplete paralysis of the external popliteal nerve.

4. The symptoms of the Veteran's right lower extremity diabetic neuropathy most nearly approximated moderate incomplete paralysis of the external popliteal nerve.

5. The Veteran's hypertension required continuous medication for control, but it did not manifest in diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.

6. The Veteran did not have permanent atrial fibrillation, and he did not have 1 to 4 episodes of paroxysmal atrial fibrillation per year. 


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for an initial evaluation in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

3. The criteria for an initial evaluation of 20 percent, but no higher, for left lower extremity diabetic neuropathy have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8599-8521 (2016).

4. The criteria for an initial evaluation of 20 percent, but no higher, for right lower extremity diabetic neuropathy have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8599-8521 (2016).

5. The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

6. The criteria for an initial compensable evaluation for atrial fibrillation have not been met. 38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, as alluded to in the Introduction section, it appears from the record that the RO already deemed the Appellant a proper substitute in accordance with 38 C.F.R. § 3.1000(a)(1)(i).  However, the record currently before the Board lacks a copy of a written communication sent to the Appellant notifying her of this determination.  In Reliford v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that the Board violated its own procedure established in a policy letter when it failed to notify an appellant of her right to waive her opportunity to be substituted. 

In this case, subsequent to the Veteran's death in May 2010, the Appellant filed a claim for DIC benefits which was granted by the RO in a November 2010 rating decision.  Additionally, following the issuance of the statement of the case in December 2011, the Appellant continued the appeal in the Veteran's stead.  As such, even if the Appellant was not formally notified of the RO's substitution decision, the Board finds any such notice failure as harmless error.  Accordingly, the Board will proceed to the merits of the currently-pending issues.



Entitlement to an Initial Evaluation in Excess of 30 Percent for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Under that formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veterans impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

The Veteran's service-connected PTSD was evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective February 27, 2009-the date of his claim for service connection.  As stated in his May 2010 Notice of Disagreement (NOD), the Veteran contended that his PTSD warranted an evaluation of at least 70 percent.  Similarly, in her December 2011 substantive appeal, the Appellant contended that the Veteran's PTSD was more severe than 30 percent disabling as the Veteran was disconnected from his family and had many sleepless nights.  Following a careful review of the evidence of record, the Board finds that the Veteran's PTSD warranted an initial evaluation of 50 percent, effective from the date of claim.  Thus, as explained below, the Board will grant the Veteran's claim in part.

During his lifetime, the Veteran was afforded a VA examination regarding his PTSD in March 2010.  During this VA examination, the Veteran reported that he experienced combat in Vietnam.  The Veteran stated that he had been married three times and that his second marriage ended directly because of his behavior which was altered by his military experience.  The Veteran described positive current relationships with all of his children.  The Veteran reported that he had received a driving-under-the-influence citation recently on New Year's Eve and stated that he drank at least 2 or 3 beers a day.  Regarding his social life and leisure activities, the Veteran stated that he had a few friends and that he used to golf and garden but had stopped due to pain.  The Veteran did not report a history of suicide attempts, violence, or assault.  Additionally, the Veteran reported panic attacks once or twice a month.

During evaluation, the Veteran: displayed proper hygiene; was neatly groomed and casually dressed; showed a cooperative, friendly, and relaxed attitude toward the examiner; had a normal affect; was oriented to person, time, and place; displayed unremarkable thought processes and content; had no delusions; and displayed normal behavior.  The Veteran was unable to do serial sevens and displayed a short attention span.  The examiner diagnosed the Veteran with PTSD and alcohol abuse and assigned a GAF score of 57, noting that the Veteran self-medicated with alcohol to mask his PTSD symptoms.  The examiner noted that the Veteran admitted to avoiding discussions or even thinking about his Vietnam combat experience.  Additionally, the examiner stated that the Veteran had difficulty maintaining employment and developing and maintaining social relationships due to his PTSD.  Lastly, the examiner recorded these additional PTSD symptoms: recurrent distressing dreams; acting or feeling as if traumatic events were recurring; intense psychological distress at exposure to internal or external cues; inability to recall important aspects of the trauma; feeling detached or estranged from others; restricted range of affect; irritability or outbursts of anger; and exaggerated startle response.

In addition to the one VA examination of record, the scope of the Veteran's disability picture is brought into greater focus by treatment records from private physicians submitted on the Veteran's behalf.  

Specifically, in an extensive, undated treatment report received in March 2009, Dr. Covin-a private clinician-stated that he had been treating the Veteran for mental health issues since July 2008.  During such treatment, the Veteran reported that he could close his eyes and see incidents from Vietnam as well as dead, wounded, and mutilated bodies.  Dr. Covin reported that the Veteran had learned to put these negative experiences out of his mind and numbed himself to the fact that he had served in Vietnam.  When the Veteran was forced or pressured to think and talk about his Vietnam experience, the Veteran became greatly bothered, as the memories engulfed him causing a lack of sleep at night.  

During a mental status examination with Dr. Covin, the Veteran: was fully oriented; could do serial sevens but not simple arithmetic without pencil and paper; displayed impaired recent memory; stated that he had feelings that something was crawling on his skin; displayed constricted affect; appeared anxious and hyperalert with a tremor; fidgeted with his fingers; and had a depressed mood.  The Veteran denied suicidal or homicidal ideations.  Although he usually did not remember dreaming, the Veteran stated that the he was told that his sleep appeared disturbed as his wife observed him talking in his sleep in addition to tossing and turning.

Dr. Covin diagnosed the Veteran with PTSD and assigned a GAF score of 48.  Dr. Covin then stated the Veteran suffered from severe emotional distress and, although the Veteran was irritable, grouchy, and stubborn, the Veteran was unlikely to express anger overtly or to be aggressive towards others.  Dr. Covin stated that the Veteran was fearful and easily frightened.  Cognitively, the Veteran had concentration problems and immediately forgot what people told him.  Additionally, Dr. Covin reported that the Veteran was generally pessimistic; felt pathetic and somewhat hopeless about the possibility of a change in his circumstances; was socially alienated and withdrawn; and believed that no one understood him.  Dr. Covin warned that the Veteran would likely have suicidal ideations and, in the absence of proper medication, the Veteran was prone to abuse substances in an attempt to self-medicate.

After reviewing the Veteran's disability picture as a whole, the Board notes that the Veteran did not display: circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; or impaired judgment.  However, the Veteran displayed impaired short-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Further, the evidence shows that the Veteran suffered from chronic sleep impairment; irritability; depression; avoidance of thoughts and places that reminded him of Vietnam; and panic attacks once or twice a month.  Additionally, Dr. Colvin assigned the Veteran a GAF score of 48-a score reflective of serious symptoms affecting psychological, social, and occupational functioning.

Thus, resolving all doubt in the veteran's favor, the Board finds that the Veteran's disability picture most approximated occupational and social impairment with reduced reliability and productivity-the criteria associated with a 50 percent initial disability evaluation.  To that extent, the claim is granted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

On the other hand, the Veteran's symptoms were not most analogous with occupational and social impairment with deficiencies in most areas, such that a 70 percent evaluation would be warranted.  In that regard, the record does not show that the Veteran displayed: suicidal ideations; obsessional rituals which interfered with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; an inability to establish and maintain effective relationships, or other symptoms of similar severity, frequency, and duration.

In reaching this conclusion that a 70 percent evaluation is not warranted, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that the Veteran's claim for an increased initial evaluation for PTSD is being denied, the Board finds that the preponderance of the evidence is against an evaluation higher than that assigned herein.  See 38 U.S.C.S. § 5107 (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Entitlement to an Initial Evaluation in Excess of 20 Percent for Type II Diabetes Mellitus

The Veteran's diabetes mellitus was evaluated as 20 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  In her December 2011 substantive appeal, the Appellant stated the Veteran's evaluation should have been higher as diabetes was a condition that contributed to his death.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent evaluation is warranted when diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  In order to warrant a higher 40 percent disability evaluation, the evidence must show diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  The criteria for even higher evaluations, including 60 percent, include the requirements for the 40 percent rating plus additional symptomatology.  Importantly, the criterion of regulation of activities for control of diabetes mellitus is required for each rating above 20 percent.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities, and medical evidence is required to support that such avoidance is medically necessary.  Camacho v. Nicholson, 21 Vet. App. 360, 361, 364 (2007).  Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

A review of the record shows that while the Veteran's diabetes required the use of an oral hypoglycemic agent and a restricted diet, regulation of activities was not medically necessary to control his diabetes.  As such, an initial evaluation in excess of 20 percent is not warranted.  See Camacho, 21 Vet. App. at 366-67.  

During his lifetime, the Veteran was not afforded a VA examination in regard to this condition.  However, VA and private treatment records do not indicate that any clinician found it medically necessary for the Veteran to regulate his activities.  Specifically, in January 2009, Dr. Kesserwani diagnosed the Veteran with dizziness and diabetic neuropathy.  The Veteran reported recent bouts of vertiginous symptoms and Dr. Kesserwani noted that the Veteran was regularly taking oral vitamin B12.  Regulation of activities was not recommended.

Comparatively, in an April 2009 VA Medical Nutrition Therapy Assessment, A VA dietician stated that the Veteran was to follow a modified, low-salt diet.  The dietician recorded the Veteran's active diabetes diagnosis and oral metformin was listed under the Veteran's non-VA active medications.

In short, the evidence shows that the Veteran's diabetes mellitus did not require the regulation of activities.  Accordingly, an initial evaluation in excess of 20 percent is denied.  The Board has considered the applicability of the benefit of the doubt doctrine; but, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017).

Entitlement to Initial Evaluations in Excess of 10 Percent for Left and Right Lower Extremity Diabetic Neuropathy

As stated in the previous section, Note 1 to Diagnostic Code 7913 states that compensable complications of diabetes are to be evaluated separately, while noncompensable complications are considered part of the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the April 2010 rating decision, the RO assigned the Veteran separate initial 10 percent evaluations for diabetic neuropathy of each lower extremity pursuant to Diagnostic Codes 8599-8521.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27.  Therefore, in this instance, the Veteran's left and right lower extremity diabetic neuropathy were rated as analogous to paralysis of the external popliteal nerve (common peroneal).  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.  The Board finds these diagnostic codes were the most closely analogous to the Veteran's condition in both of his lower extremities.

Under Diagnostic Code 8521, a 10 percent evaluation is assigned for mild incomplete paralysis, a 20 percent evaluation is assigned for moderate incomplete paralysis, and a 30 rating evaluation is assigned for severe incomplete paralysis.  Comparatively, a 40 percent evaluation is assigned for complete paralysis manifested by: foot drop and slight droop of the first phalanges of all toes, the inability to dorsiflex the foot, and lost extension (dorsal flexion) of proximal phalanges of toes; lost abduction of the foot, weakened adduction; anesthesia covering the entire dorsum of the foot and toes.  See id.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

In her December 2011 substantive appeal, the Appellant contended that the RO should have assigned a higher initial evaluation for each lower extremity as the Veteran could barely walk.  In his May 2010 NOD, the Veteran requested at least a 20 percent evaluation for each lower extremity.  After reviewing the record, the Board agrees as the evidence demonstrates that the Veteran's diabetic neuropathy of the lower extremities warranted initial 20 percent evaluations.

Turning to the medical evidence of record, in April 2007, Dr. Reynolds recorded abnormal, decreased sensation in both of the Veteran's lower extremities.  Likewise, in an August 2008 treatment record, Dr. Kesserwani stated that the Veteran suffered from severe polyneuropathy.  Dr. Kesserwani then noted treatment options for a raw, burning sensation in the Veteran's feet.  An additional treatment record from Dr. Kesserwani from January 2009 noted that the Veteran suffered from diminished vibration in his toes and knee and ankle jerks were not responsive during reflex testing. 

In sum, after the considering the entirety of the Veteran's disability picture, the Board finds that the Veteran's left and right lower extremity diabetic neuropathy best approximates moderate incomplete paralysis of the external popliteal nerve, warranting separate 20 percent initial evaluations under Diagnostic Codes 8599-8521 as objective manifestations of the disability were present for the entire claim period until the Veteran's death.

However, evaluations higher than 20 percent are not warranted for either lower extremity, despite Dr. Kesserwani's characterization of the Veteran's condition as severe, as the record is absent for foot drop, the use of an ankle-foot orthosis, or other similar symptoms which could classify as severe incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.  Therefore, to the extent that the claim for increased initial evaluations for diabetic neuropathy of the left and right lower extremities are being denied, the Board finds that the preponderance of the evidence is against evaluations higher than those assigned herein.  See 38 U.S.C.S. § 5107; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

Entitlement to an Initial Compensable Evaluation for Hypertension

The Veteran's hypertension was rated as noncompensable under 38 C.F.R. § 4.101, Diagnostic Code 7101.  Diagnostic Code 7101 provides for a 10 percent evaluation when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is provided if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  A 40 percent evaluation is provided if diastolic pressure is predominantly 120 or more.  A 60 percent evaluation is provided if diastolic pressure is predominantly 130 or more.  See  38 C.F.R. § 4.104, Diagnostic Code 7101.

In his May 2010 NOD, the Veteran stated that he believed his hypertension was related to his PTSD and requested an initial evaluation of at least 30 percent.  On a similar note, in December 2011 the Appellant contended that the Veteran's evaluation should be greater than noncompensable as hypertension was one condition that led to his death.  After carefully reviewing the record, the Board respectfully disagrees and will deny the claim.

Recently, in McCarroll v. McDonald, the United States Court of Appeals for Veterans Claims interpreted the language of Diagnostic Code 7101.  28 Vet. App. 267 (2016).  There, the Court succinctly interpreted Diagnostic Code 7101 as follows: 

The criteria for compensable evaluations under DC 7101 thus contemplate two factual alternatives.  First, a veteran whose blood pressure is currently controlled by medication-i.e., whose blood pressure does not otherwise meet the criteria for a compensable evaluation-but who has a history of diastolic pressure predominantly 100 or more is entitled to receive the minimum compensable evaluation of 10%.  Second, a veteran whose blood pressure is currently elevated to varying degrees is entitled to evaluations ranging from 10% to 60%.  Read together, these two scenarios clearly contemplate the effects of medication: either a veteran's blood pressure is controlled by medication, warranting a 10% evaluation if there is a history of elevated systolic pressure, or it is not, in which case the actual blood pressure level determines the disability rating.

Id. at 272 (citations omitted).  Here, the evidence shows that while the Veteran's blood pressure was regulated by medication, he did not have a history of diastolic pressure predominantly 100 or more as to warrant an initial compensable rating.

Specifically, in an October 2007 treatment record from Dr. Reynolds, the Veteran's blood pressure reading was 180/80.  In response Dr. Reynolds increased the Veteran's dosage of Lisinopril.  While on an increased dosage of Lisinopril, in another treatment record from Dr. Reynolds dated November 2007, the Veteran's blood pressure was 144/60.

The Veteran's lack of a history of diastolic pressure predominantly greater than 100 is further evidenced from June and July 2008 treatment records from Dr. Sawyer and Dr. Reynolds, where the following blood pressure readings were recorded: 120/60 and 110/70.

Similarly, VA and private treatment records from after the Veteran filed his claim in February 2009 demonstrate that the Veteran's blood pressure was still controlled by Lisinopril.  However, the Veteran did not display diastolic pressure predominantly 100 or more.  Specifically, in an April 2009 treatment record from Dr. Kesserwani, the Veteran's blood pressure was 100/40.  Likewise, in VA treatment records from April 2009, the Veteran's blood pressure was recorded as 150/58.

In sum, the evidence of record cannot support a finding that: (1)  the Veteran's diastolic pressure was predominantly 100 or more; (2) the Veteran's systolic pressure was predominantly 160 or more; or (3) or that, while being controlled with continuous medication, the Veteran did not have a history of diastolic pressure predominantly 100 or more.  Although the Board acknowledges the Appellant's contention that hypertension was an underlying cause of the Veteran's death as provided on the Veteran's death certificate, the Board may not award an initial compensable evaluation as the medical evidence of record does not show that the severity of the Veteran's condition met the minimum for a compensable evaluation under the binding and applicable legal criteria.  The Board has considered the applicability of the benefit of the doubt doctrine; but, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017).

Entitlement to an Initial Compensable Evaluation for Atrial Fibrillation

The criteria governing the evaluation of disabilities of the cardiovascular system pursuant to Diagnostic Codes 7000-7007, 7011, and 7015-7020, have detailed guidelines as noted in 38 C.F.R. § 4.100.  These specific guidelines, however, do not apply to the Veteran's service-connected atrial fibrillation disability, which is evaluated under Diagnostic Code 7010. 

Under Diagnostic Code 7010 for supraventricular arrhythmias, a 10 percent evaluation is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; when there are one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor.  A maximum 30 percent evaluation is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor.  38 C.F.R. § 4.104.

After reviewing the record, the Board finds that the Veteran's atrial fibrillation did not meet the criteria for an initial compensable evaluation.  As such, the Board will deny the claim.
Prior to the filing of his claim in February 2009, the Board acknowledges that the Veteran had isolated episodes of paroxysmal atrial fibrillation.  Specifically, in March 2007, an electrocardiogram from Dr. Sawyer and Flowers Hospital, Inc. revealed atrial fibrillation with rapid ventricular response after the Veteran reported chest pain.  Similarly, in June 2008, Dr. Sawyer stated that the Veteran reported recent experiences of weakness and diaphoresis often associated with palpitations and a feeling of tachyarrhythmia.  Dr. Sawyer diagnosed the Veteran with paroxysmal atrial fibrillation and postulated that these symptoms could be recurrent atrial fibrillation, other arrhythmia, or related to ischemia with secondary arrhythmia.  Another treatment record from Dr. Sawyer later in June 2008 stated that the Veteran was then doing well and had not had any further spells.

However, after the Veteran filed his claim, the record is absent for episodes of paroxysmal atrial fibrillation documented by ECG or Holter monitor, or a diagnosis by a medical professional that the Veteran had permanent atrial fibrillation.  Simply put, the evidence does not support a finding that the Veteran suffered from 1 to 4 documented episodes of paroxysmal atrial fibrillation during the claim period.  

As there is no evidence to satisfy the criteria for an initial compensable evaluation, the Board must deny the claim.  The Board has considered the applicability of the benefit of the doubt doctrine; but, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017).


ORDER

Entitlement to an initial evaluation of 50 percent, but no higher, for PTSD is granted.

Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus is denied.

Entitlement to an initial evaluation of 20 percent, but no higher, for diabetic neuropathy of the left lower extremity is granted.

Entitlement to an initial evaluation of 20 percent, but no higher, for diabetic neuropathy of the right lower extremity is granted.

Entitlement to an initial compensable evaluation for hypertension is denied.

Entitlement to an initial compensable evaluation for atrial fibrillation is denied. 


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the following claims: (1) entitlement to service connection for peripheral vascular disease of the left lower extremity; (2) entitlement to service connection for peripheral vascular disease of the right lower extremity; (3) entitlement to service connection for GERD; (4) entitlement to service connection for hearing loss; and (5) entitlement to service connection for tinnitus.

The record reflects that the Veteran was scheduled for multiple VA examinations regarding all of the above conditions in December 2009.  However, the Veteran failed to report to the examinations and the RO adjudicated the claims via issuing a rating decision in April 2010.  Subsequently, in his May 2010 NOD, the Veteran stated that he did not voluntarily miss his VA examination appointments as he was not contacted about them.  Similarly, in her December 2011 substantive appeal, the Appellant stated that the Veteran missed his VA examination appointments because he was extremely sick at the time.  

Pursuant to 38 C.F.R. § 3.655, when a claimant fails to report for a VA examination to establish entitlement to service connection without good cause, the claim is to rated based on the evidence of record.  Examples of "good cause," as described in 38 C.F.R. § 3.655(a), include the claimant's illness or hospitalization, death of an immediate family member, or any other similar circumstance.  From the Veteran's NOD and the Appellant's substantive appeal, the Board acknowledges that the Veteran had good cause to miss his initial VA examination appointments and they should have been rescheduled prior to adjudication of the claim.

Notwithstanding the Veteran's inability to attend his initial VA examination appointments, generally, a medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the criteria of 38 C.F.R. § 3.159(c)(4) and McLendon are met for the pending claims for service connection for peripheral vascular disease, GERD, hearing loss, and tinnitus.  The Veteran had active diagnoses for all of the conditions during his lifetime; the Veteran suffered from relevant events in service; and the record contains evidence that these conditions present up until his death may have been related to service or to another service-connected disability.  As such, remand is required so that medical nexus opinions may be provided.
Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, send the claims file to an appropriate VA clinician to determine the nature and etiology of the Veteran's left and right lower extremity peripheral vascular disease.  Following review of the claims file, the clinician should address the following:

(a) Please state whether it was at least as likely as not (50 percent probability or more) that the Veteran's left lower extremity peripheral vascular disease was related to service.

(b) Please state whether it was at least as likely as not (50 percent probability or more) that the Veteran's right lower extremity peripheral vascular disease was related to service.

(c) Please state whether it was at least as likely as not (50 percent probability or more) that the Veteran's left lower extremity peripheral vascular disease was caused by the Veteran's service connected diabetes mellitus.

(d) Please state whether it was at least as likely as not (50 percent probability or more) that the Veteran's right lower extremity peripheral vascular disease was caused by the Veteran's service connected diabetes mellitus.

(e) Please state whether it was at least as likely as not (50 percent probability or more) that the Veteran's left lower extremity peripheral vascular disease was aggravated beyond its natural progression by the Veteran's service connected diabetes mellitus.

(f) Please state whether it was at least as likely as not (50 percent probability or more) that the Veteran's right lower extremity peripheral vascular disease was aggravated beyond its natural progression by the Veteran's service connected diabetes mellitus.

(g) Please state whether it was at least as likely as not (50 percent probability or more) that the Veteran's left lower extremity peripheral vascular disease was caused by the Veteran's service connected atrial fibrillation.

(h) Please state whether it was at least as likely as not (50 percent probability or more) that the Veteran's right lower extremity peripheral vascular disease was caused by the Veteran's service connected atrial fibrillation.

(i) Please state whether it was at least as likely as not (50 percent probability or more) that the Veteran's left lower extremity peripheral vascular disease was aggravated beyond its natural progression by the Veteran's service connected atrial fibrillation.

(j) Please state whether it was at least as likely as not (50 percent probability or more) that the Veteran's right lower extremity peripheral vascular disease was aggravated beyond its natural progression by the Veteran's service connected atrial fibrillation.

If the clinician finds that the any condition had been permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected diabetes mellitus or atrial fibrillation, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to diabetes mellitus or atrial fibrillation.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* A November 2006 CT scan of the pelvis from Dr. Fernandez diagnosing the Veteran with peripheral vascular disease and noting an occluded left femoral popliteal bypass graft;

* An April 2007 Non-Invasive Vascular Study from Dr. Harrelson;

* A May 2007 treatment record from Dr. Reynolds wherein the Veteran complains of right leg pain and the Veteran is diagnosed with peripheral vascular disease; and

* A June 2008 treatment record from Dr. Sawyer noting peripheral vascular disease with several interventions of the lower extremities.

For all of the opinions requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After Item (1) is completed to the extent possible, send the claims file to an appropriate VA clinician to determine the nature and etiology of the Veteran's GERD.  Following review of the claims file, the clinician should address the following:

(a) Please state whether it was at least as likely as not (50 percent probability or more) that the Veteran's GERD was related to service.

(b) Please state whether it was at least as likely as not (50 percent probability or more) that the Veteran's GERD was caused by his service-connected diabetes mellitus.

(c) Please state whether it was at least as likely as not (50 percent probability or more) that the Veteran's GERD was caused by his service-connected PTSD.

(d) Please state whether it was at least as likely as not (50 percent probability or more) that the Veteran's GERD was aggravated beyond its natural progression by the Veteran's service connected diabetes mellitus.

(e) Please state whether it was at least as likely as not (50 percent probability or more) that the Veteran's GERD was aggravated beyond its natural progression by the Veteran's service connected PTSD.

If the clinician finds that the any condition had been permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected diabetes mellitus or PTSD, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to diabetes mellitus or PTSD.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* An April 1971 bill from Dr. Custer contained within the Veteran's service treatment records (STRs) for partial examinations in connection to a diagnosis of acute gastritis;

* An April 1971 STR wherein the Veteran complained of abdomen pain aggravated by eating;

* A May 1971 Retirement Report of Medical History wherein the physician stated that the Veteran reported frequent indigestion and mild pain in the chest;

* A June 1971 x-ray report from Dr. Tsaloff contained in the Veteran's STRs; and

* An August 2008 treatment record from Dr. Kesserwani and an April 2009 VA Medical Nutrition Therapy Assessment noting the Veteran's past medical history for GERD.

For all of the opinions requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After Item (1) is completed to the extent possible, send the claims file to an appropriate VA clinician to determine the nature and etiology of the Veteran's hearing loss and tinnitus.  Following review of the claims file, the clinician should address the following:

(a) Please state whether it was at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss was related to service, or that it manifested within a year of his separation from service.

(c) Please state whether it was at least as likely as not (50 percent probability or more) that the Veteran's tinnitus was related to his military service, or that it manifested within a year of his separation from service.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* The Veteran's October 1951 Entrance Examination wherein the physician stated that the Veteran had his ear operated on at the age of two with no sequelae; 

* STRs containing audiological testing from August 1954, July 1958, February 19, February 1969, and May 1971;

* A VA treatment from January 2006 wherein the Veteran was diagnosed with sensorineural hearing loss and tinnitus;

* An August 2008 treatment record from Dr. Kesserwani noting past medical history of bilateral hearing loss with ringing in the ears; and

* The Appellant's December 2011 substantive appeal.

Additionally, in rendering an opinion, the clinician should specifically discuss the significance of any in-service or post-service noise exposure and should explain why any bilateral hearing loss or tinnitus present before the Veteran's death was not merely a delayed response to in-service noise exposure during combat.

For all of the opinions requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Appellant and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


